Case: 3:18-cv-00753-wmc Document #: 28 Filed: 08/16/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

JUDY DAHL,

Plaintiff, ORDER
Vv.

18-cv-753-wmc
KOHN LAW FIRM, S.C.,

Defendant.

 

Pursuant to order of the Court of Appeals for the Seventh Circuit in the above
entitled matter, IT IS ORDERED THAT judgment previously entered in said matter is
vacated and this case is dismissed for lack of subject-matter jurisdiction.

Entered this 13th day of August, 2021.

BY THE COURT:

 
  
 

 

District Judge

 
